Exhibit 10.2

AMENDMENT NO. 7 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

﻿

ThisAMENDMENT NO. 7 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment"), dated as of August 7, 2020 (effective as of April 30, 2020), is by
and among U.S. Bank National Association, as Bank ("Bank"), and SigmaTron
International, Inc., a Delaware corporation ("Borrower").

﻿

W I T N E S S E T H:

﻿

WHEREAS, Borrower and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of December 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement); and

﻿

WHEREAS, Borrower has requested that Bank amend the Credit Agreement as set
forth herein and Bank is willing to do so on the terms and subject to the
conditions set forth herein;

﻿

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

﻿

1.    Amendments to Credit Agreement.  In reliance upon the representations and
warranties of Borrower set forth in Section 2 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

﻿

(a)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions as follows:

﻿

"Adjusted EBITDAR" means, with respect to any fiscal period, the total (without
duplication), in Dollars, for Borrower and its Subsidiaries on a consolidated
basis and as determined in accordance with GAAP consistently applied, of: (a)
EBITDAR for such period, minus (b) the aggregate cash amount of income and
franchise taxes paid during such period, minus (c) all Capital Expenditures for
such period, exclusive of those Capital Expenditures made from funds borrowed by
Borrower or pursuant to any Capital Lease (for purposes of this clause (c)
"funds borrowed" will not include funds borrowed from Bank as a Revolving Loan),
minus (d) all dividends and distributions paid in cash, and all cash paid in
connection with redemptions or repurchases of any Capital Stock, during
such period.

﻿

"EBITDA" means, with respect to any fiscal period, the total (without
duplication), in Dollars, for Borrower and its Subsidiaries on a consolidated
basis and as determined in accordance with GAAP consistently applied, of: (a)
Net Income for such period, plus (b) in each case to the extent deducted in
calculating Net    Income    for    such    period,    (i) interest    expense,
   (ii) income    taxes, (iii) depreciation  and  amortization,  (iv) non-cash 
extraordinary  losses,  and (v) Qualifying Expenses incurred during the fiscal
quarter ending July 31, 2020 in an aggregate amount not to exceed $4,385,000,
minus (c) in each case to the extent included in calculating Net Income for such
period (i) extraordinary gains and (ii) interest income. EBITDA, for purposes of
this Agreement, will be calculated utilizing a first in-first out method of cost
accounting for Inventory.  For the purposes of calculating EBITDA, any amounts
forgiven under the Program will not be



--------------------------------------------------------------------------------

 

considered extraordinary gains.

﻿

(b)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
following defined terms: "Excluded Portion" and "Included Portion".

﻿

(c)    Section 8.1 of the Credit Agreement is hereby amended by deleting the
proviso at the end of such section.

﻿

2.    Representations and Warranties.Borrower hereby represents and warrants to
Bank that as of the date hereof:

﻿

(a)    The execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Borrower;

﻿

(b)    No Default or Event of Default has occurred and is continuing or shall be
caused by the transactions contemplated by this Amendment; and

﻿

(c)    The representations and warranties set forth in the Credit Agreement, as
amended hereby, and in the other Loan Documents, as amended to date, are true
and correct in all material respects as of the date hereof, with the same effect
as though made on the date hereof (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date).

﻿

3.    Conditions Precedent to Effectiveness. The effectiveness of this Amendment
is subject to the prior or concurrent consummation of each of the
following conditions:

﻿

(a)    Bank shall have received a copy of this Amendment executed by Borrower;
and

﻿

(b)    No Default or Event of Default shall have occurred or be continuing aftergiving
effect to this Amendment.

﻿

4.    Miscellaneous.

﻿

(a)    Governing Law. THIS AMENDMENT SHALL BE SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF
THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

﻿

(b)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts, and each such

counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile, .pdf or
other similar method of electronic transmission shall be equally effective as
delivery of a manually executed counterpart.

﻿

(c)    Reference to Credit Agreement. Each reference in the Credit Agreement  to
"this Agreement," "hereunder," "hereof," "herein" or words of like import, and
each reference in the Credit Agreement or in any other Loan Documents, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.





-2-

--------------------------------------------------------------------------------

 

﻿

(d)    Costs and Expenses. Borrower acknowledges that Section 10.3 of the Credit
Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.

﻿

(e)    Release.

﻿

(i)    In consideration of the agreements of Bank contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, on behalf of itself and its successors and assigns, and
its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (Borrower and
all such other Persons being hereinafter referred to collectively as the
"Releasing Parties" and individually as a "Releasing Party"), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Bank,
and its successors and assigns, and its present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Bank and all such other Persons being hereinafter referred to
collectively as the "Releasees" and individually as a "Releasee"), of and from
any and all demands, actions, causes of action, suits, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every kind and nature, known or unknown, suspected or unsuspected, at law or in
equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the date of this Amendment, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Amendment,
the Credit Agreement, and any of the other Loan Documents or any of the
transactions hereunder or thereunder. Releasing Parties hereby represent to the
Releasees that they have not assigned or transferred any interest in any Claims
against any Releasee prior to the date hereof.

﻿

(ii)   Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense to any Claim and may be

used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

﻿

(iii)  Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute and unconditional nature of the
release set forth above.

﻿

[Signature Page Follows]

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
above written.

﻿

﻿

 

 

 

﻿

BORROWER

 

﻿

 

 

 

﻿

SIGMATRON INTERNATIONAL, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ Gary R. Fairhead

 

﻿

Name:

Gary R. Fairhead

 

﻿

Title:

CEO

 

﻿

 

 

 

﻿

 

 

 

﻿

U.S. BANK NATIONAL ASSOCIATION,

 

﻿

as Bank

 

﻿

 

 

 

﻿

By:

/s/ Ari Kaplan

 

﻿

Name:

Ari Kaplan

 

﻿

Title:

Senior Vice President

 

﻿



--------------------------------------------------------------------------------